Case: 2:20-cr-00199-SDM Doc #: 4 Filed: 11/13/20 Page: 1 of 2 PAGEID #: 6

r{LEL
OInuAs RN Ww MASE

ar

UNITED STATES DISTRICT COURT CLFRK OF (oR y
SOUTHERN DISTRICT OF OHIO saan sew
EASTERN DIVISION ZU20NOV 12 PM &: 3g

U.S. DISTRIC i COUR

SD: SOUS i
UNITED STATES OF AMERICA, CASE NO
Plaintiff, JUDGE Wleppizey 0

VS. INDICTMENT
TYLER D. HARRELL, 18 U.S.C. §§ 922(g)(1) & 924(a)(2)
Defendant.

 

 

THE GRAND JURY CHARGES:
COUNT 1
(Felon in Possession of a Firearm)

On or about October 4, 2020, in the Southern District of Ohio, the defendant,
TYLER D. HARRELL, knowing he had previously been convicted of a crime punishable by
imprisonment for a term exceeding one year, knowingly possessed a firearm, specifically, a
Smith & Wesson Model SD40VE handgun, bearing serial number RAMO151. and the firearm was

in and affecting interstate and foreign commerce.

In violation of Title 18, United States Code, Sections 922(g)(1) and 924(a)(2).

FORFEITURE ALLEGATION
1. The allegations contained in Count | of this Indictment are hereby re-alleged and

incorporated by reference for the purpose of alleging forfeitures to the United States of America

under 18 U.S.C. § 924(d)(1).
Case: 2:20-cr-00199-SDM Doc #: 4 Filed: 11/13/20 Page: 2 of 2 PAGEID #: 7

2. As a result of the offense alleged in Count | of the Indictment, the defendant,
TYLER D. HARRELL. shall forfeit to the United States all firearms and ammunition involved
in the aforementioned offense, specifically: a loaded Smith & Wesson Model SD40VE handgun,
bearing serial number RAMO151, and any associated ammunition

Forfeiture pursuant to 18 U.S.C. § 924(d)(1), 28 U.S.C. § 2461(c), and Rule 32.2 of the

Federal Rules of Criminal Procedure.

s/ Foreperson
Foreperson

DAVID M. DEVILLERS
UNITED STATES ATTORNEY

Md fl)

NOAH R. LITTON (0090479)
Assistant United States Attorney
